

 
 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
EXHIBIT 10.91


SECOND AMENDED AND RESTATED
TECHNOLOGY TRANSFER AND LICENSE AGREEMENT
 


 
This SECOND AMENDED AND RESTATED TECHNOLOGY TRANSFER AND LICENSE AGREEMENT (this
“Agreement”), is made and entered into as of this 9th day of April, 2010
(“Amendment Date”), by and between Micron Technology, Inc, a Delaware
corporation (“Micron”), and Nanya Technology Corporation (南亞科技股份有限公司), a company
incorporated under the laws of the Republic of China (“NTC”).  (Micron and NTC
are referred to in this Agreement individually as a “Party” and collectively as
the “Parties”).
 
RECITALS
 
A.           Micron currently designs and manufactures Stack DRAM Products (as
defined herein) and develops Process Technology (as defined herein) therefor.
NTC and Micron desire to engage in joint development and/or optimization of
Process Technology for process nodes of 68 nm and 50nm and joint development of
Stack DRAM Designs (as defined herein) for Stack DRAM Products to be
manufactured on such process nodes (as the Parties may agree in the JDP
Agreement, as defined herein) [***] as the Parties may agree in the JDP-CSA
Agreement (as defined herein).
 
B.           To effectuate their desires contemporaneously with their formation
of their joint venture MeiYa Technology Corporation, a company limited by shares
organized under the laws of the Republic of China (“MeiYa”), Micron licensed NTC
under Background IP for the design, development and manufacture of certain Stack
DRAM Products pursuant to that certain Technology Transfer and License Agreement
between Micron and NTC dated April 21, 2008 (“Original Agreement”).  Pursuant to
the Original Agreement, Micron and NTC have also transferred each other
Foundational Know-How and licensed each other thereunder for the design,
development and manufacture of certain Stack DRAM Products.
 
C.           NTC and an Affiliate of Micron became parties to that certain Joint
Venture Agreement dated as of November 26, 2008 involving the ownership and
operations of Inotera Memories, Inc., a company limited by shares under the laws
of the Republic of China (“IMI”), and in connection therewith combined their
ownership and operations of MeiYa with that of IMI such that MeiYa ceased to
exist.
 
D.           The Parties amended and restated the Original Agreement on November
26, 2008, to account for the transactions contemplated by the Joint Venture
Documents (as defined below) related to IMI upon the terms and conditions set
forth in that amendment (the “First Amended Agreement”).
 
E.           The Parties now desire to amend and restate the First Amended
Agreement upon the terms and conditions set forth herein.
 
 
- 1 -
 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
 
ARTICLE 1
 
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
 
1.1   Definitions.
 
“Adjusted Revenues” [***]
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Amendment Date” shall have the meaning set forth in the preamble to this
Agreement.
 
“Background IP” means [***]
 
“BEOL Costs” means [***]
 
“Burn-In” means [***]
 
“Burn-In Document” means a document that describes the specification of voltage
and test pattern settings in the Burn-In test program.  The Burn-In Document
also describes the methodology of how the voltage and test pattern settings are
optimized.
 
“Closing” means June 6, 2008, the date of closing of formation of MeiYa.
 
“Commodity Stack DRAM Products” means Stack DRAM Products for system main memory
for computing or Mobile Devices, in each case that are fully compliant with one
or more Industry Standard(s).
 
“Confidential Information” means that information described in Section 8.1
deemed to be “Confidential Information” under the Mutual Confidentiality
Agreement.
 
“Contractor” means a Third Party who (a) is contracted by a Party in connection
with work to be conducted by such Party under a SOW, (b) has agreed to assign to
such contracting Party all rights in and to any inventions, discoveries,
improvements, processes, copyrightable works, mask works, trade secrets or other
technology that are conceived or first reduced to
 
- 2 -
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
practice, whether patentable or not, as a result of any performance by such
Third Party of any obligations of such Party under a SOW, and all Patent Rights,
IP Rights and other intellectual property rights in the foregoing, and (c) has
agreed to grant a license to such contracting Party, with the right to
sublicense of sufficient scope that includes the other Party, under all Patent
Rights, IP Rights and other rights of the Third Party reasonably necessary for
such contracting Party and the other Party to exploit the work product created
by the Third Party consistent with the rights granted by the contracting Party
to the other Party under the Joint Venture Documents.
 
“Control” (whether capitalized or not) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
[***] of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Design Qualification” means [***]
 
“Design SOW” means [***]
 
“DRAM Product” means any stand-alone semiconductor device that is a dynamic
random access memory device and that is designed or developed primarily for the
function of storing data, in die, wafer or package form.
 
“Effective Date” means April 21, 2008, the effective date of the Original
Agreement.
 
“Existing Entity” means [***]
 
“First Amended Agreement” has the meaning set forth in the Recitals to this
Agreement.
 
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or third-party nonperformance (except for delays
caused by a Party’s Contractors, subcontractors or agents).
 
“Foundational Know-How” means, with respect to each Party,  [***]
 
“Foundry Customer” means a Third Party customer for Stack DRAM Products for
which [***]
 
“Foundry Customer Adjusted Revenues” means [***]
 
- 3 -
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
“Foundry Customer Products” means  [***]
 
“FT” means  [***]
 
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to NTC, Republic of China generally
accepted accounting principles, in each case, as consistently applied by the
Party for all periods at issue.
 
“Gross Revenues” means [***]
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“IMI” has the meaning set forth in the Recitals to this Agreement.
 
“Industry Standard” means the documented technical specifications that set forth
the pertinent technical and operating characteristics of a DRAM Product if such
specifications are publicly available for use by DRAM manufacturers, and if
[***]
 
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world.  The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
 
“JDP Agreement” means that certain Amended and Restated Joint Development
Program Agreement by and between Micron and NTC effective as of November 26,
2008.
 
“JDP-CSA Agreement” means that certain Joint Development Program and Cost
Sharing Agreement by and between Micron and NTC effective as of the Amendment
Date.
 
“JDP Committee” means the committee formed and operated by Micron and NTC to
govern the performance of the Parties under the JDP Agreement or the JDP-CSA
Agreement.
 
“JDP Inventions” means all discoveries, improvements, inventions, developments,
processes or other technology, whether patentable or not, that is/are conceived
by one or more Representatives of one or more of the Parties in the course of
activities conducted under the JDP Agreement or the JDP-CSA Agreement.
 
“JDP Process Node” means any Primary Process Node or Optimized Process Node
resulting from the research and development activities of the Parties pursuant
the JDP Agreement or the JDP-CSA Agreement.
 
“JDP Work Product” means [***]
 
“Joint Venture Company” means either IMI or MeiYa, as the context dictates.
 
“Joint Venture Documents” means (a) with respect to IMI, that certain Joint
Venture Agreement between MNL and NTC dated as of November 26, 2008, relating to
the Joint Venture
 
- 4 - 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
Company and those documents listed on Schedule A to that certain Joint Venture
Agreement; and (b) with respect to MeiYa, that certain Master Agreement by and
between Micron and NTC dated as of the Effective Date, the Master Agreement
Disclosure Letter by and between Micron and NTC dated as of the Effective Date,
and the documents listed on Schedules 2.1 through 2.5 of such disclosure letter,
each as amended.
 
“Mask Data Processing” means [***]
 
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
 
“MeiYa” shall have the meaning set forth in the Recitals to this Agreement.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“Micron IP Royalties” mean any royalties owed by NTC to Micron under the TTLA
68-50.
 
“Micron Qualified Fab” means [***]
 
“Micron Products” means [***]
 
“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
 
“MTT” means Micron Technology Asia Pacific, Inc., an Idaho corporation.
 
“Mobile Device” means a handheld or portable device using as its main memory one
or more Stack DRAM Products that is/are compliant with an Industry Standard
[***]
 
“Mutual Confidentiality Agreement” means that certain Second Amended and
Restated Mutual Confidentiality Agreement dated as of November 26, 2008, among
NTC, Micron, MNL, MeiYa and IMI.
 
“NTC” shall have the meaning set forth in the preamble to this Agreement.
 
“NTC Products” means [***]
 
“NTC Qualified Fab” means [***]
 
“OPC” means optical proximity correction of the circuit layout patterns, which
is important in Mask Data Processing.
 
“Optimized Process Node” means [***]
 
“Original Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
 
- 5 - 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
“Primary Process Node” means [***]
 
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired Stack DRAM integrated
circuits in the die on such wafer, the purpose of which test is to determine how
many and which of the die meet the applicable criteria for such die set forth in
the specifications.
 
“Process Development Contractor” means [***]
 
“Process Node” means [***]
 
“Process Qualification” means [***]
 
“Process SOW” means [***]
 
“Process Technology” means that process technology developed before expiration
of the Term and utilized in the manufacture of Stack DRAM wafers, including
Probe Testing and technology developed through Product Engineering thereof,
regardless of the form in which any of the foregoing is stored, but excluding
any Patent Rights and any technology, trade secrets or know-how that relate to
and are used in any back-end operations (after Probe Testing).
 
“Product Engineering” means any one or more of the engineering activities
described on Schedule 7 to the JDP Agreement or the JDP-CSA Agreement as applied
to Stack DRAM Products or Stack DRAM Modules.
 
“RASL” means that certain Second Amended and Restated Restricted Activities Side
Letter agreement by and between the Parties effective as of the Amendment Date.
 
“Recoverable Taxes” shall have the meaning set forth in Section 4.7(a).
 
“Representative” means with respect to a Party, any director, officer, employee,
agent or Contractor of such Party or a professional advisor to such Party, such
as an attorney, banker or financial advisor of such Party who is under an
obligation of confidentiality to such Party by contract or ethical rules
applicable to such Person.
 
“Royalties” means [***]
 
“Shares” means the ordinary shares of IMI, each having a par value of NT$10.
 
- 6 - 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
“Software” means computer program instruction code, whether in human-readable
source code form, machine-executable binary form, firmware, scripts,
interpretive text, or otherwise.  The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.
 
“SOW” means a statement of the work that describes research and development work
to be performed under the JDP Agreement or the JDP-CSA Agreement and that has
been adopted by the relevant JDP Committee pursuant to the procedures set forth
therein.
 
“Stack DRAM” means dynamic random access memory cell that functions by using a
capacitor arrayed predominantly above the semiconductor substrate.
 
“Stack DRAM Design” means, with respect to a Stack DRAM Product, the
corresponding design components, materials and information listed on Schedule 3
of the JDP Agreement or the JDP-CSA Agreement or as otherwise determined by the
relevant JDP Committee in a SOW.
 
“Stack DRAM Module” means one or more Stack DRAM Products in a JEDEC-compliant
package or module (whether as part of a SIMM, DIMM, multi-chip package, memory
card or other memory module or package).
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Subsidiary” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.
 
“Supply Agreement” means that certain Supply Agreement by and among NTC, Micron
and IMI dated as of November 26, 2008.
 
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto.
 
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.
 
“Term” shall have the meaning set forth in Section 9.1.
 
“Third Party” means any Person other than NTC or Micron.
 
“TTLA 68-50” means that certain Technology Transfer and License Agreement for
68-50nm Process Nodes by and between the Parties dated as of the Effective Date.
 
- 7 - 
 

--------------------------------------------------------------------------------

 
[***]
 
1.2   Certain Interpretive Matters.
 
(a)   Unless the context requires otherwise, (1) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (2) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP, (3) words in the singular include the plural and vice
versa, (4) the term “including” means “including without limitation,” and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America.  All
references to “day” or “days” will mean calendar days.
 
(b)   No provision of this Agreement will be interpreted in favor of, or
against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the drafting thereof or (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.
 
ARTICLE 2
 
LICENSES
 
2.1   Micron Grant to NTC.  Subject to the terms and conditions of this
Agreement and the applicable terms of the Joint Venture Documents, Micron grants
to NTC [***]:
 
(a)           [***]
 
(b)           [***]
 
(c)           [***]
 
(d)           [***]
 
(e)           [***]
 
2.2   NTC Grant to Micron.  Subject to the terms and conditions of this
Agreement and the applicable terms of the Joint Venture Documents, NTC grants to
Micron a  [***]:
 
(a)           [***]
 
(b)           [***]
 
(c)           [***]
 
(d)           [***]
 
(e)           [***]
 
- 8 - 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
2.3   Rights Following Termination of JDP Agreement.  Upon termination of both
the JDP Agreement [***]
 
2.4   Reservations of Rights.
 
(a)           [***]
 
(b)           [***]
 
ARTICLE 3
 
SERVICES
 
3.1   Assistance For Qualification of Second Source for Mask Purchases.  As
reasonably requested by NTC and to the extent fulfilling such request would not
cause disruption of Micron’s operations, Micron will use commercially reasonable
efforts to assist NTC in providing the JDP Committee the information necessary
for it to qualify a second source [***]
 
3.2   [***] As reasonably requested by NTC and to the extent fulfilling such
request would not cause disruption of Micron’s operations [***]
 
ARTICLE 4
 
PAYMENTS
 
4.1   [***]
 
4.2   Royalty Reporting and Payment.  Within sixty (60) days following the end
of [***] for so long as any Royalties are payable hereunder, NTC shall submit to
Micron a written report, which is certified by NTC’s chief financial officer as
complete and correct, setting forth in reasonable detail [***].  NTC shall pay
to Micron all Royalties due for [***] contemporaneously with the submission of
such report in accordance with Section 4.4.  NTC shall cause each of its
Affiliates (other than NTC Subsidiaries) who dispose of Stack DRAM Product in a
manner that causes Royalties to be due to provide a written report, which is
certified by each such Affiliate’s chief financial officer as complete and
correct, setting forth in reasonable detail such Affiliate’s dispositions of
Stack DRAM Product and corresponding Royalties for the [***] that is the subject
of each of the foregoing reports of NTC.  NTC shall provide a copy of each
report from an Affiliate (other than NTC Subsidiaries) to Micron with submission
of NTC’s report.
 
4.3   Audit Rights and Records.  Micron shall have the right to have an
independent Third Party auditor audit [***] upon reasonable advance written
notice, during normal business hours and on a confidential basis subject to the
Mutual Confidentiality Agreement, all records and accounts of NTC relevant to
the calculation of Royalties in the [***] of the audit; provided however, NTC
shall not be obligated to provide any records and book of accounts existing
prior to the Effective Date.  NTC shall, and shall cause its Affiliates to, for
at least a period of [***] their creation, keep complete and accurate records
and books of accounts concerning all transactions relevant to calculation of
Royalties in sufficient detail to enable a complete and detailed audit to be
conducted.  NTC shall cause any Affiliate that disposes of Stack DRAM
 
- 9 - 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
Product in a manner that causes Royalties to be due to keep records and permit
an audit of such records consistent with the obligations of NTC
hereunder.   [***]
 
4.4   Reports and Invoices; Payments.
 
(a)   All reports and invoices under this Agreement may be sent by any method
described in Section 10.1 or electronically with hardcopy confirmation sent
promptly thereafter by any method described in Section 10.1.  Such reports and
invoices should be sent to the following contacts or such other contact as may
be specified hereafter pursuant to a notice sent in accordance with Section
10.1:
 
(i)   Invoices to NTC:
 
[***]
[***]
[***]
Nanya Technology Corp.
Hwa-Ya Technology Park 669, Fuhsing 3 Rd. Kueishan, Taoyuan, Taiwan, R. O. C.
[***]
[***]


(ii)   Reports to Micron:
 
[***]
8000 S. Federal Way
P.O. Box 6, MS 1-720
Boise, Idaho, USA 83707-0006
[***]
[***]


(b)   All amounts owed by a Party under this Agreement are stated, calculated
and shall be paid in United States Dollars ($ U.S.).
 
(c)   Payment is due on all amounts properly invoiced within thirty (30) days of
receipt of invoice.  All payments made under this Agreement shall be made by
wire transfer to a Micron bank account designated by the following person or by
such other person designated by notice:
 
Payments to Micron:


[***]
8000 S. Federal Way
P.O. Box 6, MS 1-107
Boise, Idaho, USA 83707-0006
[***]
[***]
 
- 10 -
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 

4.5   Interest.  Any amounts payable to Micron hereunder and not paid within the
time period provided shall accrue interest, from the time such payment was due
until the time payment is actually received, at the rate of  [***] or the
highest rate permitted by Applicable Law, whichever is lower.
 
4.6   Taxes.
 
(a)   All sales, use and other transfer Taxes imposed directly on or solely as a
result of the services, rights licensed or technology transfers or the payments
therefor provided herein shall be stated separately on the service provider’s,
licensor’s or technology transferor’s invoice, collected from the service
recipient, licensee or technology transferee and shall be remitted by service
provider, licensor or technology transferor to the appropriate Taxing Authority
(“Recoverable Taxes”), unless the service recipient, licensee or technology
transferee provides valid proof of tax exemption prior to the Effective Date or
otherwise as permitted by law prior to the time the service provider, licensor
or technology transferor is required to pay such taxes to the appropriate Taxing
Authority.  When property is delivered, rights granted and/or services are
provided or the benefit of services occurs within jurisdictions in which
collection and remittance of Taxes by the service recipient, licensee or
technology transferee is required by law, the service recipient, licensee or
technology transferee shall have sole responsibility for payment of said Taxes
to the appropriate Taxing Authority.  In the event any Taxes are Recoverable
Taxes and the service provider, licensor or technology transferor does not
collect such Taxes from the service recipient, licensee or technology transferee
or pay such Taxes to the appropriate Governmental Entity on a timely basis, and
is subsequently audited by any Taxing Authority, liability of the service
recipient, licensee or technology transferee will be limited to the Tax
assessment for such Recoverable Taxes, with no reimbursement for penalty or
interest charges or other amounts incurred in connection therewith.  Except as
provided in Section 4.7(b), Taxes other than Recoverable Taxes shall not be
reimbursed by the service recipient, licensee or technology transferee, and each
Party is responsible for its own respective income Taxes (including franchise
and other Taxes based on net income or a variation thereof), Taxes based upon
gross revenues or receipts, and Taxes with respect to general overhead,
including but not limited to business and occupation Taxes, and such Taxes shall
not be Recoverable Taxes.
 
(b)   In the event that the service recipient, licensee or technology transferee
is prohibited by Applicable Law from making payments to the service provider,
licensor or technology transferor unless the service recipient, licensee or
technology transferee deducts or withholds Taxes therefrom and remits such Taxes
to the local Taxing Authority [***].
 
4.7   Payment Delay.  Notwithstanding anything to the contrary in this
Agreement, if requested by Micron by notice in accordance with Section 10.1, NTC
will [***] until notified by Micron in accordance with Section 10.1.
 
- 11 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
ARTICLE 5
 
OTHER INTELLECTUAL PROPERTY MATTERS
 
5.1   Intellectual Properties Retained.  Nothing in this Agreement shall be
construed to transfer ownership of any intellectual property rights from one
Party to another Party.
 
5.2   Cooperation In Claims Of Patent Infringement.  [***]
 
ARTICLE 6
 
WARRANTIES; DISCLAIMERS
 
6.1   No Implied Obligation or Rights.  Nothing contained in this Agreement
shall be construed as:
 
(a)   a warranty or representation that any manufacture, sale, lease, use or
other disposition of any products based upon any of the IP Rights licensed or
technology transferred hereunder will be free from infringement,
misappropriation or other violation of any Patent Rights, IP Rights or other
intellectual property rights of any Person;
 
(b)   an agreement to bring or prosecute proceedings against Third Parties for
infringement, misappropriation or other violation of rights or conferring any
right to bring or prosecute proceedings against Third Parties for infringement,
misappropriation or other violation  of rights; or
 
(c)   conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation or simulation
thereof, of either Party.
 
6.2   Third Party Software.  Exploitation of any of the rights licensed or
technology transferred hereunder may require use of Software owned by a Third
Party and not subject to any license granted under any of the Joint Venture
Documents.  Nothing in this Agreement shall be construed as granting to any
Party, any right, title or interest in, to or under any Software owned by any
Third Party.  Except as may be specified otherwise in any of the other Joint
Venture Documents, any such Software so required is solely the responsibility of
the each of the Parties.  Moreover, should a Party who transfers technology
under this Agreement discover after such transfer that it has provided Software
to the other Party that it was not entitled to provide, such providing Party
shall promptly notify the other Party and the recipient shall return such
Software to the providing Party and not retain any copy thereof.
 
6.3   Disclaimer.  [***]
 
6.4   Background IP.  Micron represents and warrants to NTC that the Transferred
Technology transferred to NTC pursuant to Section 3.1 of the TTLA 68-50  [***]
 
- 12 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
ARTICLE 7
 
LIMITATION OF LIABILITY
 
7.1   LIMITATION OF LIABILITY.   [***]
 
ARTICLE 8
 
CONFIDENTIALITY
 
8.1   Confidentiality Obligations.  Subject to the rights expressly granted to
the Parties hereunder and any applicable restrictions under the other Joint
Venture Documents, all information provided, disclosed or obtained in connection
with this Agreement, the TTLA 68-50 or the performance of any of the Parties’
activities under this Agreement or the TTLA 68-50 shall be deemed “Confidential
Information” subject to all applicable provisions of the Mutual Confidentiality
Agreement.  The terms and conditions of this Agreement and the TTLA 68-50 shall
be considered “Confidential Information” under the Mutual Confidentiality
Agreement for which Micron and  NTC shall be considered a “Receiving Party”
under such agreement.  The Parties acknowledge that Process Technology, JDP
Process Nodes, JDP Inventions, JDP Work Product and other information exchanged
pursuant to the JDP Agreement or the JDP-CSA Agreement are subject to
restrictions on disclosure set forth therein.
 
8.2   Additional Controls For Certain Information.  To the extent any layout and
schematics data/databases, scribe line test patterns, internal architecture
specifications, test modes and configurations, or similarly sensitive
information is provided to a Party under this Agreement, such subject matter
shall be stored solely on secure servers and password protected, and such Party
shall limit access to such data exclusively to those of its Representatives who
have a need to access such data for the purposes of exercising its rights
hereunder.
 
8.3   Micron Background IP and Foundational Know-How.
 
(a)           [***]
 
(b)           [***]
 
(c)           [***]
 
(d)           [***]
 
(e)           [***]
 
(f)           [***]
 
8.4    NTC Foundational Know-How.
 
(a)           [***]
 
(b)           [***]
 
- 13 -
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
(c)           [***]
 
(d)           [***]
 
(e)           [***]
 
8.5   Conflicts.  To the extent there is a conflict between this Agreement and
the Mutual Confidentiality Agreement, the terms of this Agreement shall
control.  To the extent there is a conflict between this Agreement and the JDP
Agreement, the JDP Agreement shall control.  To the extent there is a conflict
between this Agreement and the JDP-CSA Agreement, the JDP-CSA Agreement shall
control.
 
ARTICLE 9
 
TERM AND TERMINATION
 
9.1   Term.  The term of this Agreement commences on the Effective Date and
continues in effect until terminated by mutual agreement; provided, however,
that the amendments made to the First Amended Agreement by this Agreement
commence on the Amendment Date.  (The period from the Effective Date until
termination is the “Term”).
 
9.2   Termination of License.
 
(a)   In the event either [***] the other Party may terminate [***] An
inadvertent disclosure by one Party or a Party’s Representative of the other
Party’s Confidential Information in violation of this Agreement or the Mutual
Confidentiality Agreement, as applicable, shall not be considered a material
breach of this Agreement provided that (i) such Party takes prompt action to
retract the disclosure and prevent further similar violations, and (ii) the
disclosure was not in intentional or willful disregard of the non-disclosure
obligations set forth in this Agreement or in the Mutual Confidentiality
Agreement.
 
(b)           [***]
 
9.3   Effects of Termination.
 
(a)   Termination of this Agreement or a Party’s license hereunder shall not
affect any of the Parties’ respective rights accrued or obligations owed before
termination.  In addition, the following shall survive termination for any
reason:  Articles 1, 6, 7 and 10 and Sections 2.4, 4.2 through  4.6, 5.1, 8.1,
8.2, 8.3(b), 8.4(b), 8.5 and 9.3.
 
(b)   Upon termination of a Party’s license under this Agreement pursuant to
Section 9.2(a), the Party whose license was terminated shall:
 
(i)           [***]
 
(ii)          [***]
 
(iii)         [***]
 
- 14 - 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
 
(c)   Upon termination of NTC’s license under this Agreement pursuant to Section
9.2(b), NTC shall:
 
(i)           [***]
 
(ii)          [***]
 
(iii)         [***]
 
ARTICLE 10
 
MISCELLANEOUS
 
10.1   Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) delivery in person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
If to NTC:                Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attention: Legal Department
Fax: 886.3.396.2226


If to Micron:             Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: General Counsel
Fax: 208.368.4537


10.2   Waiver.  The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
 
10.3   Assignment. [***]
 
10.4   Third Party Rights.  Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
 
10.5   Force Majeure.  The Parties shall be excused from any failure to perform
any obligation hereunder to the extent such failure is caused by a Force Majeure
Event.
 
- 15 - 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

--------------------------------------------------------------------------------

 
10.6   Choice of Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, USA, without
giving effect to the principles of conflict of laws thereof.
 
10.7   Jurisdiction; Venue.  Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court of competent
jurisdiction located in the State of California, USA, and each of the Parties to
this Agreement hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.
 
10.8   Headings.  The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.
 
10.9   Export Control.  Each Party agrees that it will not knowingly:  (a)
export or re-export, directly or indirectly, any technical data (as defined by
the U.S. Export Administration Regulations) provided by the other Party or (b)
disclose such technical data for use in, or export or re-export directly or
indirectly, any direct product of such technical data, including Software, to
any destination to which such export or re-export is restricted or prohibited by
United States or non-United States law, without obtaining prior authorization
from the U.S. Department of Commerce and other competent Government Entities to
the extent required by Applicable Laws.
 
10.10  Entire Agreement.  This Agreement, together with its Schedules and the
agreements and instruments expressly provided for herein, including the
applicable terms of the other Joint Venture Documents, constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements, amendments and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof.
 
10.11  Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects.  Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby.  If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
10.12  Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[Signature pages follow.]




- 16 -
 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
Amendment Date.
 




 

 
MICRON TECHNOLOGY, INC.
 
 
 
 
By:
  /s/ D. Mark Durcan                                           
 
Name:
D. Mark Durcan
 
Title:
President and Chief Operating Officer











[Signature page follows.]






THIS IS A SIGNATURE PAGE FOR THE SECOND AMENDED AND RESTATED TECHNOLOGY TRANSFER
AND LICENSE AGREEMENT ENTERED INTO BY AND BETWEEN MICRON AND NTC


 


 




- 17 -
 
 

--------------------------------------------------------------------------------

 




 



 
NANYA TECHNOLOGY CORPORATION
 
 
 
 
By:
  /s/ Jih Lien                      
 
Name:
Jih Lien
 
Title:
President












THIS IS A SIGNATURE PAGE FOR THE SECOND AMENDED AND RESTATED TECHNOLOGY TRANSFER
AND LICENSE AGREEMENT ENTERED INTO BY AND BETWEEN MICRON AND NTC


 


 


- 18 -
 
 

--------------------------------------------------------------------------------

 


Schedule 1


Background IP—Process Nodes
 


[***]
 
- 19 -
 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 

--------------------------------------------------------------------------------

 

 
 
Schedule 2


Background IP—Designs
 
[***]


- 20 -
 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 

--------------------------------------------------------------------------------

 
 
Schedule 3


Existing Entities


[***]


- 21 -
 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 

--------------------------------------------------------------------------------

 

 
 
Schedule 4


Staged Process Flow for Technology Transfer
[***]
 


- 22 -
 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 

--------------------------------------------------------------------------------

 
 

 
 

